Citation Nr: 0107776	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 897	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an ulcer disability, as 
secondary to the service-connected paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Specifically, by September 1998 and April 1999 
rating actions, the RO denied the issue of entitlement to 
service connection for an ulcer disability, secondary to the 
service-connected paranoid schizophrenia.  

Further review of the claims folder indicates that, by an 
August 2000 rating action, the RO denied service connection 
for a hiatal hernia on a direct basis and as secondary to the 
service-connected paranoid schizophrenia.  The RO denied this 
service connection claim as not well-grounded.  The Board 
refers this matter to the RO under section 7 of the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  In particular, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Additionally, in an April 1998 statement, the veteran 
asserted that a radiologist at the VA Medical Center (VAMC) 
in Alexandria, Louisiana informed him that his ulcer 
condition was caused by his schizophrenia.  Subsequently, in 
the notice of disagreement which was received at the RO in 
May 1999, the veteran reiterated that personnel at the 
Alexandria VAMC told him that he does have an ulcer and that 
this disability was caused by his schizophrenia.  

Thereafter, however, the RO did not attempt to obtain copies 
of additional records of treatment that the veteran may have 
received at the Alexandria VAMC.  In this regard, the Board 
notes that the most recent treatment record from this medical 
facility which has been obtained and associated with the 
claims folder is dated in October 1998.  On remand, 
therefore, an attempt should be made to obtain copies of all 
records of treatment that the veteran has received at the 
VAMC in Alexandria, Louisiana since October 1998.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Moreover, in a statement received at the RO in May 1998, the 
veteran contended that he has had an ulcer since his 
admission to the VAMC in Houston, Texas in 1984.  The Board 
notes that some records from the Houston VAMC have been 
procured and associated with the claims folder.  However, it 
is unclear whether all available reports from this medical 
facility have been obtained.  On remand, therefore, an 
attempt should be made to procure copies of previously 
unobtained records of treatment that the veteran has received 
at this medical facility since his separation from service.  
See Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
and Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should procure copies of all 
available records of treatment that the 
veteran has received at the VAMC in 
Alexandria, Louisiana since October 1998 
as well as copies of all previously 
unobtained records of treatment accorded 
to him at the VAMC in Houston, Texas since 
his separation from service.  All such 
available evidence should be associated 
with the veteran's claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should then readjudicate the 
issue of entitlement to service connection 
for an ulcer disability, as secondary to 
the service-connected paranoid 
schizophrenia.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the statement of the case in 
September 1999.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



